DETAILED ACTION
Status of Claims
The amendment filed 12/14/2021 has been entered. Claims 1-3, 5-9, and 12-19 remain pending.
Applicant’s arguments, see Remarks, with respect to the rejections of claims 1-3, 5-9, and 12-19 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive in-part. Xu et al. (US 2019/0123390) does not teach the recited additive concentration of 0.2-2.0 parts by weight. Therefore, the rejection has been withdrawn. However, the prior art rejection to Kotato et al. (US 2007/0224514) is maintained. See Response to Arguments.

	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kotato et al. (US 2007/0224514).
Regarding claims 1 and 3, Kotato teaches a lithium ion battery comprising:
a positive electrode and a negative electrode (para 0277);
a separator interposed between the electrodes (para 0277);
an electrolyte including a lithium salt, a nonaqueous solvent, and an additive (para 0038);
the additive represented by compound expressed by general formula (Ic) (para 0038).
General formula (Ic) includes monoether compounds including CF3CH2OCH2CF3 (BTFE) (para 0166). Kotato teaches compound (Ic) used in an amount of 0.01-5 wt.% (para 0038), which overlaps Applicant’s claimed range of 0.2-2 wt.%. Finally, Kotato teaches Si as a negative active material (para 0287).
prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Finally, given the above overlapping ranges and comparable materials of construction, the resulting battery would inherently have the recited initial discharge capacity after 200 cycles at a temperature of about 45 oC.
Regarding claim 2, according to Applicant’s published specification, the LUMO energy of BTFE is about -0.63 eV (para 0069).
Regarding claim 5, Kotato further teaches fluoroethylene carbonate (para 0182).
Regarding claim 6, Kotato teaches a concentration of 0.01-5 wt.% (para 0183). See MPEP 2144.05.
Regarding claim 7, Kotato teaches compound (Ic) used in an amount of 0.01-5 wt.% (para 0038) and fluoroethylene carbonate (para 0137) used in an amount of 0.01-5 wt.% (para 0183). See MPEP 2144.05.
Regarding claim 8, Kotato teaches carbonate-based solvents (para 0074-0075).
Regarding claim 9, Kotato teaches lithium salts including LiPF6 (para 0069).
Regarding claim 14, given comparable materials of construction, the above battery would inherently have the recited ion conductivity.
Regarding claim 15, 17, and 18, given comparable materials of construction, the above battery would inherently have the recited capacity and resistance after the recited number of cycles at recited temperature.
Regarding claim 19, Kotato teaches on-vehicle power source for driving an automobile (para 0002).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koto et al. (US 2007/0224514) in view of Chae et al. (Adv. Funct. Mater. 2014, 24, 3036–3042).
Regarding claim 12, Kotato teaches lithium transition metal composite oxides including Ni, Co, and Mn (para 029); however, does not expressly teach a nickel-rich cathode active material.
Chae, directed to a lithium ion battery, teaches Ni-rich Li[Ni0.75Co0.1Mn0.15]O2 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a nickel-rich positive active material since they offer a high capacity (Introduction).
Regarding claim 13, Kotato teaches silicon; however, does not expressly teach the anode composition. Chae further teaches silicon content to be about 46 wt.% (p. 3038, left col.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to turn to the prior art for an express recitation of an anode used for the same and has high capacity (Introduction).

Response to Arguments
Applicant argues the additive is included in an amount of 0.2 to 2.0 parts by weight and greater amounts may results in decreases ion conductivity and reduced lifespan characteristics at room temperature. In response, Kotato expressly teaches preferred concentration ranges 0.01-5 
Applicant argues the content of the additive can also prevent the problem of a conventional silicon-based anode and its lifespan at elevated temperature. In response, Kotato further teaches silicon as a negative active material and, once again, optimum or workable ranges for a specific anode material may be accomplished by routine experimentation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723